Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions
1 Applicant’s election without traverse of Group II and species (TARP) in the reply filed on 11/22/2022 is acknowledged.
Claims 1-15, 20, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Claims 16, 18, 19, 22-26 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 3/25/2021; 3/25/2021; 11/3/2021; 11/16/2021; 9/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 18, 19, 22 are objected to because of the following informalities:  For improved language and consistency with the other claims, claims 18, 19, 22 should recite dependency in lower case letters (for example, “The pharmaceutical composition of claim 16…”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 16, 18, 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedu-Addo et al. (WO2013188627)(cited in applicant’s IDS submitted 9/14/2022) in view of Berzofsky et al. (WO2005000889)(See PTO-892: Notice of References Cited).
See claims 16, 18, 22-26 as submitted 11/22/2022.
It is noted that the composition with TARP antigen specifically as recited is only recited and supported by the instant application filed 3/25/2021.
Bedu-Addo et al. teaches: cationic lipid compositions (title); including cationic lipid enantiomer R-DOTAP (p. 31)(as recited in claims 16, 23, 24); protein or peptide antigen modified to increase hydrophobicity (p. 34)(as recited in claim 22).
Bedu-Addo et al. does not teach TARP antigen.
Berzofsky et al. teaches: immunogenic TARP polypeptides (p. 2)(as recited in claims 16, 18).
One of ordinary skill in the art would have been motivated to use antigen as taught by Berzofsky et al. with the composition as taught by Bedu-Addo et al. Bedu-Addo et al. teaches or suggests use of antigen in composition, and Berzofsky et al. teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claims 25, 26, such results are considered to flow from the composition as recited in claim 16 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Berzofsky et al. with the composition as taught by Bedu-Addo et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Bedu-Addo et al. and Berzofsky et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedu-Addo et al. in view of Berzofsky et al. as applied to claims 16, 18, 22-26 above, and further in view of Huang et al. (WO2004089413)(See PTO-892: Notice of References Cited).
See claim 19 as submitted 11/22/2022.
See the teachings of Bedu-Addo et al. in view of Berzofsky et al. above.
Bedu-Addo et al. in view of Berzofsky et al.  does not teach nucleic acid encoding TARP.
Huang et al. teaches: vaccine compositions (abstract); coding sequences for antigens such as TARP antigen (p. 20).
One of ordinary skill in the art would have been motivated to use vaccine as taught by Huang et al. with the antigen as taught by Bedu-Addo et al. in view of Berzofsky et al. Bedu-Addo et al. in view of Berzofsky et al. teaches or suggests use of TARP antigen, and Huang et al. also teaches TARP antigen (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for using as taught by Huang et al. with the antigen as taught by Bedu-Addo et al. in view of Berzofsky et al. There would have been a reasonable expectation of success given the underlying materials (TARP antigens as taught by Huang et al. and Bedu-Addo et al. in view of Berzofsky et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

6. Claims 16, 18, 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platscher et al. (US20080014254)(cited in applicant’s IDS submitted 3/25/2021) in view of Berzofsky et al. (WO2005000889)(cited above).
See claims 16, 18, 23-26 as submitted 11/22/2022.
Platscher et al. teaches: DOTAP chloride and crystal modifications of racemic and enantiomerically pure DOTAP chloride; for the preparation of pharmaceutical compositions [0001](as recited in claim 16); including 2R, S, 2S and 2R-DOTAP chloride (abstract)(as recited in claims 23, 24); wherein DOTAP chloride is cationic lipid [0011](as recited in claim 16); in combination with vaccine [0009, 0064].
Platscher et al. does not teach TARP.
See the teachings of Berzofsky et al. above,
One of ordinary skill in the art would have been motivated to use antigen as taught by Berzofsky et al. with the composition as taught by Platscher et al. Platscher et al. teaches or suggests use of vaccine antigen, and Berzofsky et al. teaches such a vaccine antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claims 25, 26, such results are considered to flow from the composition as recited in claim 16 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Berzofsky et al. with the composition as taught by Platscher et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Platscher et al. and Berzofsky et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Berzofsky et al. as applied to claims 16, 18, 23-26 above, and further in view of Huang et al. (WO2004089413)(cited above).
See claim 19 as submitted 11/22/2022.
See the teachings of Platscher et al. in view of Berzofsky et al. above.
Bedu-Addo et al. in view of Berzofsky et al.  does not teach nucleic acid encoding TARP.
See the teachings of Huang et al. above.
One of ordinary skill in the art would have been motivated to use antigen as taught by Huang et al. with the antigen as taught by Platscher et al. in view of Berzofsky et al. Platscher et al. in view of Berzofsky et al. teaches TARP antigen, and Huang et al. also teaches TARP antigen (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for using as taught by Huang et al. with the antigen as taught by Platscher et al. in view of Berzofsky et al. There would have been a reasonable expectation of success given the underlying materials (TARP antigens as taught by Huang et al. and Platscher et al. in view of Berzofsky et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

8. Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Berzofsky et al. as applied to claims 16, 18, 23-26 above, and further in view of Datta et al. (“Effects of Increasing Hydrophobicity on the Physical-Chemical Biological Properties of a Class A Amphipathic Helical Peptide,” Journal of Lipid Research, Vol. 42: 1096-1104 (2001))(cited in applicant’s IDS submitted 3/25/2021).
See claim 22 as submitted 11/22/2022.
See the teachings of Platscher et al. in view of Berzofsky et al. above.
Platscher et al. in view of Berzofsky et al. does not teach modifying antigen to increase hydrophobicity.
Datta et al. is cited to teach the effect of increasing hydrophobicity on antigenic peptides. Namely, that modification of hydrophobicity in peptide lipid interactions can lead to optimized biological activity (p. 1096; see also the positive effects taught for peptides with respect to lipid association, solubility and mimetic properties (p. 1097)).
One of ordinary skill in the art would have been motivated to make modifications to increase hydrophobicity as taught by Datta et al. with the peptide agent as taught by Platscher et al. in view of Berzofsky et al. Platscher et al. in view of Berzofsky et al. teaches antigens, and Datta et al., which also teaches antigens, teaches the advantage wherein modifications to increase hydrophobicity for peptide antigens improve performance.
One of ordinary skill in the art would have had a reasonable expectation of success for making modifications to increase hydrophobicity because Platscher et al. in view of Berzofsky et al. and Datta et al both teach use of peptide agents. There would have been a reasonable expectation of success given the underlying materials (peptide antigens as taught by Datta et al. and Platscher et al. in view of Berzofsky et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above). 
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469 recite formulation comprising cationic lipids; antigen; DOTAP.
Claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469. Claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modifying antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79-81 of copending Application No. 14/531469. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

10. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-44, 62 of copending Application No. 15/775680 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above). 
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 42-44, 62 of copending Application No. 15/775680 recite method of administering composition comprising R-DOTAP; tumor associated antigen. It is noted that a method of using composition renders such a composition obvious.
Claims 42-44, 62 of copending Application No. 15/775680 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 42-44, 62 of copending Application No. 15/775680. Claims 42-44, 62 of copending Application No. 15/775680 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modifying antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 42-44, 62 of copending Application No. 15/775680. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

11. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-19 of copending Application No. 17/061464 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-8, 11-19 of copending Application No. 17/061064 recite method of administering composition; composition comprising DOTAP; antigen. It is noted that a method of using composition renders such a composition obvious.
Claims 1-8, 11-19 of copending Application No. 17/061064 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1-8, 11-19 of copending Application No. 17/061064. Claims 1-8, 11-19 of copending Application No. 17/061064 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modifying antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1-8, 11-19 of copending Application No. 17/061064. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

12. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-19 of copending Application No. 17/382446 in view of Huang et al. and Datta et al. (all references cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-8, 10-19 of copending Application No. 17/382446 recite method of administering composition; composting comprising cationic lipid; DOTAP; TARP. It is noted that a method of using composition renders such a composition obvious.
Claims 1-8, 10-19 of copending Application No. 17/382446 do not recite nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Huang et al. and Datta et al. with the composition as recited in claims 1-8, 10-19 of copending Application No. 17/382446. Claims 1-8, 10-19 of copending Application No. 17/382446 recite antigen, and Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modify antigen as taught by Huang et al. and Datta et al. with the composition as recited in claims 1-8, 10-19 of copending Application No. 17/382446. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

13. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/383182 in view of Huang et al. (cited above)
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-44 of copending Application No. 17/383182 recite method of administering composition; composition comprising cationic lipid; DOTAP; TARP antigen; modified to increase hydrophobicity. 
Claims 1-44 of copending Application No. 17/383182. It is noted that a method of using composition renders such a composition obvious.
Claims 1-44 of copending Application No. 17/383182 do not recite nucleic acid encoding TARP.
See the teachings of Huang et al. above.
One of ordinary skill in the art would have been motivated to use antigen as taught by Huang et al. with the composition as recited in claims 1-44 of copending Application No. 17/383182. Claims 1-44 of copending Application No. 17/383182 recite antigen, and Huang et al. teaches such an additional antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Huang et al. with the composition as recited in claims 1-44 of copending Application No. 17/383182. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

14. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/532613 in view of Huang et al. (cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-20 of copending Application No. 17/532613 recite method for administering composition; composition comprising cationic lipids; DOTAP; antigen; modified to increase hydrophobicity. It is noted a method of using a composition renders the composition obvious.
Claims 1-20 of copending Application No. 17/532613 do not recite nucleic acid encoding TARP.
See the teachings of Huang et al. above.
One of ordinary skill in the art would have been motivated to use antigen as taught by Huang et al. with the composition as recited in claims 1-20 of copending Application No. 17/532613. Claims 1-20 of copending Application No. 17/532613 recite antigen, and Huang et al. teaches such an additional antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Huang et al. with the composition as recited in claims 1-20 of copending Application No. 17/532613. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

15. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/894828 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-20 of copending Application No. 17/894828 recite method of administering composition; comprising cationic lipid; DOTAP; antigen.
Claims 1-20 of copending Application No. 17/894828 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1-20 of copending Application No. 17/894828. Claims 1-20 of copending Application No. 17/894828 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modifying antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1-20 of copending Application No. 17/894828. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

16. Claims 16, 18, 19, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984 recite method of administering composition; composition comprising DOTAP; antigens. It is noted a method of administering composition renders the composition obvious.
Claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984. Claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modifying antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1, 2, 5-13, 16, 17, 19-23 of copending Application No. 15/725984. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

17. Claims 16, 18, 19, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10702541 in view of Berzofsky et al., Huang et al. and Datta et al. (all references cited above).
See claims 16, 18, 19, 22-26 as submitted 11/22/2022.
Claims 1-13 of U.S. Patent No. 10702541 recite composition comprising R-DOTAP; antigen.
Claims 1-13 of U.S. Patent No. 10702541 do not recite TARP; nucleic acid encoding TARP; modifying antigen to increase hydrophobicity.
See the teachings of Berzofsky et al., Huang et al. and Datta et al. above.
One of ordinary skill in the art would have been motivated to use and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims claims 1-13 of U.S. Patent No. 10702541. Claims 1-13 of U.S. Patent No. 10702541 recite antigen, and Berzofsky et al., Huang et al. and Datta et al. teach such an antigen as well as the advantage to additional antigens as well as modifications to increase hydrophobicity (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using and modify antigen as taught by Berzofsky et al., Huang et al. and Datta et al. with the composition as recited in claims 1-13 of U.S. Patent No. 10702541. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
18. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648